510 U.S. 1082
Williamsonv.United States.
No. 93-5256.
Supreme Court of United States.
January 21, 1994.

1
Appeal from the C. A. 11th Cir. [Certiorari granted, ante, p. 1039.]


2
In lieu of the first question presented by the petition for writ of certiorari, the parties are directed to brief and argue, in addition to Questions 2 and 3, the following question: "Whether a postarrest confession by an accomplice implicating a defendant, offered as an admission against penal interest of an unavailable declarant under Federal Rule of Evidence 804(b)(3), bears adequate indicia of reliability to render it admissible under Rule 804(b)(3) and the Sixth Amendment Confrontation Clause?"